Citation Nr: 0625700	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for irritable bowel 
syndrome (IBS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

Although the RO has treated the veteran's IBS claim as 
reopened, the Board must also assess whether new and material 
evidence has been submitted sufficient to reopen the claim of 
service connection.  Wakeford v. Brown, 8 Vet. App. 237 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as 
the veteran's claim has been reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The issue of entitlement to service connection for IBS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1997 rating decision denied the 
veteran's claim for service connection for IBS.

2.  Evidence received since the December 1997 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for IBS.

3.  The veteran did not serve in combat and the record does 
not include credible supporting evidence verifying the 
occurrence of the veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for IBS is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Since the previously final claim in this decision has been 
reopened, the Board need not make a determination as to 
whether the notice requirements of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), have been met.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in September 2002 that 
provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the veteran of its 
duty to assist him in obtaining pertinent evidence and 
medical records to support the veteran's claims as well as 
requested that the veteran submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the veteran as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to those elements.

The record reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
record also reflects that the veteran been provided VA 
medical examinations.  The veteran was sent a PTSD 
questionnaire letter in June 2002.  A summary of the 
veteran's claimed stressors were sent to the Marine Corp for 
verification, and a response was received from the Marine 
Corp in March 2003.  The veteran has not identified any other 
medical records or evidence pertinent to his claim.  The 
Board is similarly unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Finality Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2005).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen 

The RO first denied the veteran's claim for service 
connection for a stomach disorder, to include irritable bowel 
syndrome, in December 1997.  The veteran did not appeal that 
decision and it became final.  

In April 2002, the veteran requested that his claim be 
reopened.   

At the time of the December 1997 final rating decision, the 
post service medical records did not include any medical 
evidence of a nexus between the veteran's IBS and service.  
The medical evidence received subsequent to the December 1997 
rating decision includes a February 1999 letter from a 
private physician that states that the veteran has had IBS 
for decades and indicates a possible nexus between the 
veteran's service in Vietnam and his IBS.  Since the newly 
submitted evidence provides a possible link between the 
veteran's IBS and his military service, the Board finds that 
this evidence is material to the veteran's claim and that 
reopening of the claim of entitlement to service connection 
for IBS is warranted.  38 C.F.R. § 3.156(a).  


PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

History: 

The veteran maintains that he has PTSD due to stressful 
events he experienced in Vietnam.  The veteran reported that 
he saw people get killed and that he saw over 400 body bags 
while he was in Vietnam.  He further stated that he had been 
exposed to incoming rockets and mortars, and that he had been 
under sniper fire.  The veteran also submitted one of his 
service personnel records which shows the military operations 
he participated in while in Vietnam.  He asserted that this 
reflected evidence of a life threatening stressor.  

An October 1997 psychiatric examination found the veteran to 
have no psychiatric disability of any kind.  An August 2002 
VA examination report contains a diagnosis of PTSD.  

The veteran's service medical records, including the October 
1966 discharge examination report reveal no indication that 
the veteran had any psychiatric disability or that he was 
exposed to any traumatic events.

The veteran's service personnel records indicate that he was 
a truck driver in the Marines and that he served in Vietnam.  
These records do not indicate that the veteran received any 
medals or citations indicative of exposure to combat.  The 
veteran asserts that his participation in a number of 
military operations indicates exposure to combat.  The list 
of military operations, along with other information provided 
by the veteran, was sent to the Commandant of the Marine 
Corps.  In a February 2003 letter, the Marine Corps stated 
that the information provided by the veteran was insufficient 
for verification that he had been exposed to any traumatic 
stressor.  

Analysis:

In this case, the veteran has received a diagnosis of PTSD 
from a VA physician.  However, as noted above, the veteran 
did not receive any medals which would indicate exposure to 
combat, and the evidence of record does not indicate that the 
veteran was exposed to combat.  Accordingly, the Board 
concludes that combat status has not been demonstrated in 
this case.  Because the veteran did not engage in combat, the 
law requires that stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Although the veteran has reported that he saw people killed, 
that he was exposed to mortar fire, and that he experienced 
other stressors in Vietnam, there is absolutely no objective 
evidence in support of his contentions.  The veteran has been 
requested to provide detailed information in order to 
corroborate his stressors, yet he has only provided general 
and insufficient information.  The Board notes that the 
Marine Corp has indicated that the general information about 
being in various military operations does not provide any 
verification that the veteran was actually exposed to combat.  
The veteran has not provided detailed information as to 
names, dates, or any other additional information which could 
lead to corroboration of his claimed stressors.  Since none 
of the veteran's claimed stressors have been confirmed, 
service connection for PTSD is not warranted.  38 C.F.R. 
§ 3.304(f).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for PTSD is 
not warranted.


ORDER

New and material evidence having been submitted the claim for 
service connection for IBS is reopened.

Entitlement to service connection for PTSD is denied.




REMAND

The veteran claims that he is entitled to service connection 
for IBS.  At an October 2002 VA examination the veteran 
reported periodic treatment for his IBS by a Dr. Obrien.  The 
record does not indicate that an attempt was made to obtain 
records from Dr. Obrien.  

The veteran has submitted a medical opinion from Dr. 
Frederick Makrauer regarding his irritable bowel syndrome.  
However, no attempt has been made to get copies of any 
treatment records of the veteran from this physician. 

The veteran should be provided a VA examination of the 
digestive system in order to determine the nature and 
etiology of any disability present.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for service 
connection for IBS, the RO should provide 
the veteran VCAA notice in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005), 
38 C.F.R. § 3.159(b), (c), and any other 
applicable legal precedent.  The RO 
should provide the appellant notice of 
the information and evidence necessary to 
substantiate his claim, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, notice 
of what evidence is necessary for 
establishing a disability rating and an 
effective date, and notice that he should 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should contact the veteran and 
request that he provide the name and 
address of all providers of medical 
treatment for irritable bowel syndrome 
since service, and any authorization 
necessary for release of the records of 
such treatment to VA.  The RO should 
contact each identified provider, to 
include Dr. Obrien, Dr. Frederick 
Makrauer, and the Newton-Wellesley 
Hospital, and request a copy of all such 
treatment records since 1967.  All 
obtained clinical records and documented 
responses should be associated with the 
claims folder.

3.  When the above actions have been 
accomplished, the RO should arrange for 
the appropriate VA examination to 
determine the nature and extent of any 
irritable bowel syndrome disability 
present.  All indicated tests and studies 
should be performed.  If irritable bowel 
syndrome is found, the examiner should 
express an opinion as to whether the 
disability is at least as likely as not 
related to the veteran's service.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

4.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


